DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 37-46 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 depends from claim 1 which has been canceled.  Claims 38-46 depend from claim 37 which depends from canceled claim 1 and thus are also rejected.  It is believed that Applicant intended claims 37 to depend from independent claim 27 and will be examined as such.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter

Claims 27-36 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 27 is allowable because the prior art of record does not teach or fairly suggest a soft robotic gripper comprising all the features as recited in the claims and in combination with the first set of soft actuators being located at an internal location on the hub that is closer to the central point than the second set of soft actuators.

Claims 28-36 are allowable as they depend from claim 27, which is also allowable.

Claims 37-46 would be allowable if amended to depend from claim 27.

Suzumori (US 5,156,081) is believed to be the closest related prior art.  The reference teaches a soft robotic gripper comprising a plurality soft actuators arranged a distance around the center of a hub.  However, the reference does not teach that the first set of soft actuators being located at an internal location on the hub that is closer to the central point than the second set of soft actuators.  

Goodyear, Jr. (US 9,332,768) teaches a hub with a plurality of soft fingers arranged around the center point of the hub.  The fingers are arranged at the hub as two concentric rings with inner fingers at a first distance from the center and with outer fingers arranged at a second distance from the center of the hub.  However, the soft fingers are not actuators that form a robotic gripper but instead form rigid fingers for defeathering poultry.  As the reference is non-analogous art.

	Schiettecatte (US 2015/0360372), Baer (US 3,343,864), Dotsko (US 4,850,631), Arrichiello (US 6,484,601), Seto (US 6,718,766), Calisti (US 9,314,933) and Galloway (US 9,492,930) all teach soft robotic actuators mounted on a hub with similarities to Applicant’s invention.  However, none of the references teach a first set of soft actuators being located at an internal location on the hub that is closer to the central point than the second set of soft actuators.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839